DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al.: Pub. No. US 2017/0010850 A1 (Hereinafter “Kobayashi”), in view of Campbell et al.: Patent US 9,204,041 B1 (Hereinafter “Campbell”), further in view of WU et al.: Pub. No. US 2016/0381345 A1 (Hereinafter “Wu”).

Regarding Claim 1, Kobayashi discloses processor implemented method, comprising the steps of: 

capturing a first image from the first imaging device and capturing a second image from the second imaging device, via the processor (see paragraph [0170] :The input recognition section 162 of the HMD 100B starts image capturing by using the right camera 61 and/or the left camera 62); 
Kobayashi fails to disclose:
determining, by the processor, an overlap between the fields of vision of a first imaging device and a second imaging device of the plurality of independent imaging devices, based on a tracked position and orientation of each of the first and second imaging devices; 
generating, by the processor, a stereoscopic view by using the first and second captured images to produce the stereoscopic view, when the fields of vision of the first and second imaging devices at least partially overlap; and 
displaying the stereoscopic view to a display system, via the processor, wherein the display system outputs stereoscopic view to a first screen portion and a second screen portion, oriented respectively within the display system. 

determining, by the processor, an overlap between the fields of vision of a first imaging device and a second imaging device of the plurality of independent imaging devices, based on a tracked position and orientation of each of the first and second imaging devices (see col.6, lines 59-60: As a result of the positions of cameras 100a and 100b, the field of views 103a, 103b overlap to form region 114. emphases added: region 14 is an overlap region of the cameras' 100 FOVs 103a and 103b. In addition, tracked orientation each of the camera systems is discussed more in col.3, lines 19-41); 
generating, by the processor, a stereoscopic view by using the first and second captured images to produce the stereoscopic view, when the fields of vision of the first and second imaging devices at least partially overlap (see col.7, lines 54-61: Image 210a corresponds to the image captured from camera 100a and shows the object at position 125a relative to stitching line 205a. Similarly, image 210b corresponds to the image captured from camera 100b and shows the object at position 125b relative to stitching line 205b, and  (see fig.2a and col.6, lines 59-60: field of views 103a, 103b overlap to form region 114)); 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kobayashi with the teaching as taught by Campbell  with a use of a plurality of cameras (e.g., two or more cameras) are communicatively coupled together (electrically and/or physically) and synchronized such that the captured images and/or video can be spatially stitched together to create panoramic or semi-panoramic images and/or video (e.g., allowing for up to a 360 degree view).

displaying the stereoscopic view to a display system, via the processor, wherein the display system outputs stereoscopic view to a first screen portion and a second screen portion, oriented respectively within the display system. 
In analogous art, Wu teaches:
displaying the stereoscopic view to a display system, via the processor, wherein the display system outputs stereoscopic view to a first screen portion and a second screen portion, oriented respectively within the display system (see fig.2D and paragraph [0023]: the processor 130 may merge the first image captured by the first image capturing device 110 and the second image captured by the second image capturing device 120 to generate a stereoscopic image).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kobayashi in view of Campbell with the teaching as taught by Wu in order to dynamically adjust an overlapping region of field of views of a plurality of image capturing devices.

	Regarding Claim 2, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 1. Kobayashi further teaches receiving, at the processor, a designation of one or more positions along the baseline of adjacent positions (see paragraph [0148]); and on the other hand, Wu discloses capturing images, via the processor, from one or more imaging devices of the plurality of independent imaging devices, which are currently fixed to the one or more designated 

Regarding Claim 3, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 1. Kobayashi further teaches receiving, at the processor, a designation of one or more positions along the baseline of adjacent positions (see paragraph [0148]); Campbell  further disclose moving, via the processor, one or more imaging devices of the plurality of independent imaging devices, to the one or more designated positions (col.3, lines 19-41); on the other hand, Wu discloses capturing images, via the processor, from the one or more moved imaging devices, for the generating of the stereoscopic view (see paragraph [0023]).

Regarding Claim 4, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 2. Kobayashi further teaches wherein the first imaging device is fixed at a predefined position and the method steps further comprise the steps of: capturing, via the processor, the first image from the first imaging device; capturing, via the processor, the second image from the second imaging device, wherein the second imaging device is located at one of the designated positions (see paragraph [0148]); on the other hand, Campbell discloses generating, by the processor, the stereoscopic view, when the fields of vision of the first and second imaging devices at least partially overlap (see col.7, lines 54-61). 




Regarding Claim 6, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 3. Kobayashi further teaches receiving, at the processor, a designation of two positions along the baseline of adjacent positions (see paragraph [0148]); Campbell also discloses  moving, via the processor, two imaging devices of the plurality of independent imaging devices, to the two designated positions, respectively(col.3, lines 19-41); capturing images, via the processor, from the two moved imaging devices, respectively (see paragraph [0148]); on the other hand, Campbell discloses generating, by the processor, the stereoscopic view, when the fields of vision of the first and second imaging devices at least partially overlap (see col.7, lines 54-61). 

Regarding Claim 7, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 1. Campbell further teaches wherein each imaging 

Regarding Claim 8, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 7. Wu further teaches wherein the step of displaying the stereoscopic view to a display system further comprises: displaying, via the processor, said first image to the first screen portion of the display system, and simultaneously displaying, via the processor, said second image to the second screen portion of the display system, when fields of vision of one or more of the oriented imagers of the first imaging device (see fig.2D and paragraph [0023], and fields of vision of one or more of the oriented imagers of the second imaging device, at least partially overlap (see fig.5A). 

Regarding Claim 9, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 1. Kobayashi further teaches receiving, at the processor, a specification of a baseline distance; and controlling, via the processor, one or more imaging devices of the plurality of independent imaging devices, to reposition 

Regarding Claim 10, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 9. Kobayashi further teaches wherein the first imaging device is fixed at a predefined position, the method further comprises the step of: repositioning and/or selecting one of the one or more independent imaging devices which has a separation distance approximate to that of the specified baseline distance with respect to the first imaging device, wherein the separation distance is a distance between the first imaging device and the selected imaging device (see paragraph [0141]). 

Regarding Claim 11, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 1. Kobayashi further teaches wherein the first imaging device and the second imaging device detect and output infrared, time of flight, and/or light field data as images (see paragraph [0070]). 

Regarding Claim 12, Kobayashi in view of Campbell and Wu disclose the method as discussed in the rejection of claim 8. Kobayashi further teaches wherein the step of displaying the stereoscopic view to a display system further comprises: displaying, via the processor, the stereoscopic view, to a first and second screen portion of a head-mounted-display device (see fig.1, HMDs 100A, 100B, and 100C). 

Regarding Claim 13, the claim is being analyzed with respect to claim 1.

Regarding Claim 14, the claim is being analyzed with respect to claim 12.

Regarding Claim 15, Kobayashi in view of Campbell and Wu disclose vision system as discussed in the rejection of claim 14. Kobayashi further teaches wherein the head-mounted display devices include any of a helmet, goggles or glasses, wherein the first screen portion is a right display screen and the second screen portion is a left display screen configured to display a corresponding right image and left image respectively (see Figs. 3 and 5A).

Regarding Claim 16, Kobayashi in view of Campbell and Wu disclose vision system as discussed in the rejection of claim 13. Kobayashi further teaches wherein each of the plurality of independent imaging devices include a right imager and a left imager, in relation to each other, that are independently operable (see paragraph [0068]). 

Regarding Claim 17, Kobayashi in view of Campbell and Wu disclose vision system as discussed in the rejection of claim 13. Kobayashi further teaches wherein each of the plurality of independent imaging devices include one or more of a time of flight imager, an infrared imager, a plenoptic imager, a thermal imager, and an optical imager (see paragraph [0060]). 

Regarding Claim 18, Kobayashi in view of Campbell and Wu disclose vision system as discussed in the rejection of claim 13. Kobayashi further teaches wherein the 

 	Regarding Claim 19, the claim is directed toward embody the method of claim 1 in a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Kobayashi in view of Campbell and Wu discussed with respect to claim 1 in a “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

 	Regarding Claim 20, the claim is directed toward embody the method of claim 2 in a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Kobayashi in view of Campbell and Wu discussed with respect to claim 2 in a “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424